FILED
                                NOT FOR PUBLICATION                         DEC 28 2009

                                                                        MOLLY C. DWYER, CLERK
                        UNITED STATES COURT OF APPEALS                   U .S. C O U R T OF APPE ALS




                                FOR THE NINTH CIRCUIT



 ASRAF UZ ZAMAN,                                    No. 06-73684

                 Petitioner,                        Agency No. A075-980-313

   v.
                                                    MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

                 Respondent.



                         On Petition for Review of an Order of the
                             Board of Immigration Appeals

                               Submitted December 15, 2009 **

Before:          GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Asraf Uz Zaman, a native and citizen of Bangladesh, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing

            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
            **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Zaman’s
request for oral argument is denied.

/Research
for abuse of discretion, Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004), we

deny in part and dismiss in part the petition for review.

        The BIA did not abuse its discretion in denying Zaman’s motion to reopen

because the motion was filed more than two years after the BIA’s order dismissing

the underlying appeal, see 8 C.F.R. § 1003.2(c)(2); see also Matter of

Velarde-Pacheco, 23 I. & N. Dec. 253, 256 (BIA 2002) (motion to reopen based

on pending I-130 petition may be granted if, inter alia, the motion is timely filed),

and Zaman failed to demonstrate changed circumstances in Bangladesh to qualify

for the regulatory exception to the filing deadline, see 8 C.F.R. § 1003.2(c)(3)(ii);

see also Malty, 381 F.3d at 945 (“The critical question is . . . whether

circumstances have changed sufficiently that a petitioner who previously did not

have a legitimate claim for asylum now has a well-founded fear of future

persecution.”).

        We lack jurisdiction to review Zaman’s contention that the filing deadline

should have been tolled because he failed to raise that issue before the BIA and

thereby failed to exhaust his administrative remedies. See Barron v. Ashcroft, 358
F.3d 674, 678 (9th Cir. 2004).

        To the extent Zaman contends that the BIA should have invoked its sua

sponte authority to reopen proceedings, we lack jurisdiction. See Ekimian v. INS,


/Research                                  2                                    06-73684
303 F.3d 1153, 1159 (9th Cir. 2002).

        Zaman’s remaining contentions are unavailing.

        PETITION FOR REVIEW DENIED in part; DISMISSED in part.




/Research                                3                   06-73684